MANSFIELD, Circuit Judge:
In this action, brought in the Southern District of New York under 42 U.S.C. § 1983 and 28 U.S.C. §§ 1331 and 1343(3) & (4) by two correction officers at the Mid-Orange Correctional Facility (“Mid-Orange”) in Warwick, New York, against the Governor and various officials of the State of New York, plaintiffs-appellants contend that their due process and Third Amendment rights were violated during a statewide strike of correction officers in April and May of 1979 when they were evicted *959from their facility-residences without notice or hearing and their residences were used to house members of the National Guard without their consent. For the first time a federal court is asked to invalidate as violative of the Third Amendment the peacetime quartering of troops “in any house, without the consent of the Owner.”1 District Judge Robert W. Sweet granted defendants’ motion for summary judgment dismissing the complaint on the ground that appellants did not have a sufficient possessory interest in their facility-residences to entitle them to protection under the Third Amendment and the Due Process clause of the Fourteenth Amendment. We affirm the dismissal of the due process claim on the ground that adequate post-deprivation procedures were afforded to protect appellants’ rights. We reverse the dismissal of the Third Amendment claim on the ground that issues as to material facts rendered summary judgment inappropriate.2
In summarizing the facts below we are guided by the principles that summary judgment may be granted only where there is no genuine issue as to any material fact and that upon review the inferences to be drawn from the materials submitted to the district court “must be viewed in the light most favorable to the party opposing the motion.” United States v. Diebold, Inc., 369 U.S. 654, 655, 82 S.Ct. 993, 994, 8 L.Ed.2d 176 (1962); see Quinn v. Syracuse Model Neighborhood Corp., 613 F.2d 438, 444 (2d Cir. 1980); Heyman v. Commerce & Industry Insurance Co., 524 F.2d 1317, 1319-20 (2d Cir. 1975); Judge v. City of Buffalo, 524 F.2d 1321 (2d Cir. 1975). At the time of the strike appellants had worked at Mid-Orange for nearly two years and were residing in housing located on the grounds of the facility. Of the total staff of some 210, approximately 36-45 officers resided in the “Upper and Lower Staff Buildings” located at Mid-Orange. Although only employees were eligible to live there, such residence was optional on the employee’s part and not a condition of employment.3
The Upper Staff Building was appellants’ sole residence. The building, located about a quarter mile from the prison, consists of a layout of living facilities, each comprising a room with semi-private or private bath, and sharing common kitchens. Aside from the fixtures and a bed and dresser, the occupants of each facility supplied all other furnishings and accessories. The occupancy or “tenancy” was governed by two Correction Department documents. One was entitled “Facility Housing — Rules and Regulations” (“Rules”), signed by the occupants and Superintendent Joseph C. Snow, setting *960forth various conditions. The other, a “Department Directive” dated January 29,1976 (“Directive”), set forth the procedure for selecting occupants and additional conditions of the occupancy.4 These documents throughout refer to the occupants as “tenants” and to the $36 deducted monthly from the payroll of each occupant as “rent” or “rental cost.” The Directive made clear that the rent was not to be treated as a mere business expense; it specified that the rental cost could not be deducted by a resident-officer from his salary for income tax purposes. The Directive also obligated Mid-Orange to repair and maintain the rooms “in accordance with normal ‘landlord-tenant’ responsibilities and practices.”
These documents placed various restrictions on the occupants. For example, overnight and long-term guests were prohibited, the rooms could be opened by a master key, personally owned firearms were not permitted to be stored in the rooms, and the rooms were subject to inspection.5 There was no evidence, however, concerning the extent to which these restrictions were enforced. The documents also provided that an occupant could be evicted on designated grounds but only after an investigation and a six-month written notice to vacate. In an emergency the Superintendent was empowered to “suspend such portions of any or all rules which might impede proper emergency action.” 6
On April 18, 1979, a statewide strike was called by the Security and Law Enforcement Employees Council 82, AFL-CIO. On that day Governor Hugh L. Carey issued a Proclamation and Executive Order activating the National Guard. On April 19 most of the officers at Mid-Orange joined the strike. Either on that day or the following day Superintendent Snow because of the strike issued an order barring striking employees from the facility grounds unless they obtained his permission. At 12:10 A.M. on April 21 Snow finally declared an emergency at Mid-Orange. Beginning around April 19, National Guardsmen had begun arriving at Mid-Orange, eventually reaching a maximum force of 260.
As a result of these developments, from April 19 to April 25 appellants and other employees believed to be on strike were repeatedly denied access to the administration building. Striking officers who lived in staff housing were thus also denied access to their apartments, with one exception on April 20 when appellant Engblom was permitted to retrieve some personal items. The payroll rental deductions were can-celled effective April 19, 1979. Some time before April 25 a decision was made by Mid-Orange to clear the rooms that had been leased to the striking officers so that the rooms could be used to house National Guardsmen, who until then had been housed in the school and administration buildings.7 On April 25 officer-tenants were permitted to enter and remove and store their belongings in a locked storage area in the building, and appellants did so.8 Their rooms had been ransacked and personal property was found to be missing or destroyed. Beginning at the same time Guardsmen were housed in these rooms and remained until the end of the strike on May 5. It is undisputed that Palmer’s room was so used. While Snow’s affidavit states that *961Engblom’s room was never occupied by Guardsmen, this was disputed by Engblom’s affidavit.
Participation in the strike was the sole reason for evicting resident staff-tenants and using their rooms to house the Guard. However, at no time prior to the evictions did Mid-Orange provide notice or undertake investigations in accordance with its own regulations. Palmer joined the strike on April 19 and remained on strike through May 3. However, there is a dispute concerning Engblom’s alleged participation. Snow stated in his affidavit that he had received second-hand reports that Engblom had been seen on the picket lines and engaging in vandalism. Engblom’s affidavit, however, stated that April 18 and 19 were her scheduled days off and that thereafter she was absent from work for medical reasons.9
When the strike was over on May 5, appellants were made an offer to resume residence in their staff housing, which they declined. Neither was terminated and both continue to work as correction officers at Mid-Orange.
On a motion for summary judgment the district court dismissed appellants’ Third Amendment and due process claims. The district court found, as an initial matter, that the National Guardsmen were “Soldiers” within the meaning of the Third Amendment, that 42 U.S.C. § 1983 was properly invoked since the Guard is basically a state organization, Mela v. Callway, 378 F.Supp. 25, 28 (S.D.N.Y.1974), and that the Third Amendment is incorporated into the Fourteenth Amendment since it is one of the “fundamental” rights “rooted in the tradition and conscience of our people” and thus “implicit in the concept of ordered liberty.” Griswold v. Connecticut, 381 U.S. 479, 499, 85 S.Ct. 1678, 1689, 14 L.Ed.2d 510 (1965) (Harlan, J., concurring); Palko v. Connecticut, 302 U.S. 319, 325, 58 S.Ct. 149, 152, 82 L.Ed. 288 (1937). However, the court held that appellants were not entitled to Third Amendment protection since their occupancy was analogous to possession incident to employment, which, said the court, “carries with it a somewhat lesser bundle of rights than does a tenancy.” The court also rejected appellants’ due process claim on the ground that whatever property interest they had was insufficient to warrant due process protection and that neither the Department’s regulations nor New York State’s landlord-tenant laws accorded them substantive rights protected by the Constitution. Furthermore, the district court held that there was no deprivation here since appellants, by striking, relinquished any rights they may have had in their residences.10
DISCUSSION
We first address the novel claim based on the Third Amendment, a provision rarely invoked in the federal courts. We agree with the district court’s conclusion that the National Guardsmen are “Soldiers” within the meaning of the Third Amendment and that they are, except perhaps when “federalized” by unit under 10 U.S.C. §§ 331, 332, 672, state employees under the control of the Governor. Moreover, we agree with the district court that the Third Amendment is incorporated into the Fourteenth Amendment for application to the states.
The crux of appellants’ Third Amendment claim depends on whether the nature of their property interest in their residences is sufficient to bring it within the ambit of *962the Third Amendment’s proscription against quartering troops “in any house, without the consent of the Owner.” The absence of any case law directly construing this provision presents a serious interpretive problem, and little illumination can be gleaned from the debates of the Constitutional Convention. We are thus left with the language of the Third Amendment and analogies to other areas of law. Under a technical and literal reading of the language, the Third Amendment would only protect fee simple owners of houses.11 We reject such a formalistic construction for the same reasons that it has been rejected in analogous contexts.
The Third Amendment was designed to assure a fundamental right to privacy. Griswold v. Connecticut, 381 U.S. 479, 484, 85 S.Ct. 1678, 1681, 14 L.Ed.2d 510 (1965); Poe v. Ullman, 367 U.S. 497, 81 S.Ct. 1752, 6 L.Ed.2d 989 (1961), at 552, 81 S.Ct. at 1781 (Douglas, J., dissenting), 549, 81 S.Ct. at 1779 (Harlan, J., dissenting). Since the privacy interest arises out of the use and enjoyment of property, compare Griswold, supra (privacy in marital relationship), an inquiry into the nature of the property-based privacy interest seeking protection becomes necessary. In closely analogous contexts rigid notions of ownership are not prerequisites to constitutional protections. When determining whether a legitimate expectation of privacy exists for the purposes of the Fourth Amendment, for instance, the Supreme Court has rejected the notion that a protected privacy interest in a place must be “based on a common-law interest in real or personal property.” Rakas v. Illinois, 439 U.S. 128, 143-44 n.12, 99 S.Ct. 421, 430-31 n.12, 58 L.Ed.2d 387 (1978). Rather, the Court stated that “one who owns or lawfully possesses or controls property will in all likelihood have a legitimate expectation of privacy.” Id. (emphasis added). Similarly, in applying the due process clause, the Court has extended its procedural protection “well beyond actual ownership of real estate, chattels, or money,” Board of Regents v. Roth, 408 U.S. 564, 572, 92 S.Ct. 2701, 2706, 33 L.Ed.2d 548 (1972), and has interpreted “property” as “not limited [to] a few rigid, technical forms,” but as “denoting] a broad range of interests that are secured by ‘existing rules or understandings.’ ” Perry v. Sinderman, 408 U.S. 593, 601, 92 S.Ct. 2694, 2699, 33 L.Ed.2d 570 (1972). A rigid reading of the word “Owner” in the Third Amendment would be wholly anomalous when viewed, for example, alongside established Fourth Amendment doctrine, since it would lead to an apartment tenant’s being denied a privacy right against the forced quartering of troops, while that same tenant, or his guest, or even a hotel visitor, would have a legitimate privacy interest protected against unreasonable searches and seizures. See, e.g., Jones v. United States, 362 U.S. 257, 80 S.Ct. 725, 4 L.Ed.2d 697 (1960) (friend’s apartment); United States v. Agapito, 620 F.2d 324, 333-35 (2d Cir.) (hotel room), cert. denied, 449 U.S. 834, 101 S.Ct. 107, 66 L.Ed.2d 40 (1980); United States v. Bell, 488 F.Supp. 371 (D.D.C.1980) (apartment tenant).
Accordingly we hold that property-based privacy interests protected by the Third Amendment are not limited solely to those arising out of fee simple ownership but extend to those recognized and permitted by society as founded on lawful occupation or possession with a legal right to exclude others. Rakas, supra, 439 U.S. at 143 — 44 n.12, 99 S.Ct. at 430-31 n.12. Cf. United States v. Ochs, 595 F.2d 1247, 1253 (2d Cir.) (complete “dominion and control” over car creates privacy interest), cert. denied, 444 U.S. 955, 100 S.Ct. 435, 62 L.Ed.2d 328 (1979). While the determination looks first to state law as the “primary source of property rights,” Quinn v. Syracuse Model Neighborhood Corp., 613 F.2d 438, 448 (2d Cir. 1980), ultimately the issue is one of “federal constitutional law.” Memphis Light, Gas & Water Division v. Craft, 436 U.S. 1, 9, 98 S.Ct. 1554, 1560, 56 L.Ed.2d 30 (1978) (quoted in Quinn, supra, 613 F.2d at 447).
*963Applying these principles, as a matter of state law appellants throughout the strike had a lawful interest in their living quarters sufficient to entitle them to exclude others. Even assuming arguendo, as the district court found, that appellants’ occupancy interest was merely incidental to their employment, they could not be deprived of that interest without notice, a hearing and judicial determination, N.Y. Real Prop. Actions and Proceedings Law § 713(11), none of which was accorded them. If, as we conclude, appellants had a more substantial tenancy interest, the procedural protections afforded them under state law would be even greater. See e.g., id., at §§ 711, 713; N.Y. Real Prop. Law § 228. Thus, even if pre-deprivation due process procedures were not available to them, they retained a protectible interest in their quarters until they were lawfully deprived of it.
Appellants’ interest, moreover, reasonably entitled them to a legitimate expectation of privacy protected by the Third Amendment. Appellants’ rooms, which they furnished and for which they were charged a monthly rent, were their homes. They did not maintain separate residences or have alternative housing available in the event of an emergency. During the entire two-year period preceding the strike, appellants did not reside in any other dwelling. These factors supporting the existence of a tenancy-type interest are reinforced by the Department’s Directive and Rules, which repeatedly refer to the occupants as tenants and at one place to Mid-Orange as the equivalent of a landlord. See Lahti v. State, 98 Misc.2d 829, 414 N.Y.S.2d 607, 609 (Ct.Cl.1979) (terms used in an instrument, while not conclusive, are indicative of parties’ intent). Although the Rules and Directive placed restrictions on the terms of the occupancy, the record does not reveal whether those restrictions, such as the prohibition of overnight guests and the provision for inspections at any time, were ever in fact enforced. Viewing the facts in the light most favorable to appellants, we cannot rule out an inference that the Rules signed by both the Superintendent and appellants was tantamount to a lease. See, e.g., Miller v. City of New York, 15 N.Y.2d 34, 255 N.Y.S.2d 78, 80, 203 N.E.2d 478, 480 (1964); Statement, Inc. v. Pilgrim’s Landing, Inc., 49 A.D.2d 28, 370 N.Y.S.2d 970, 974 (1975).
On this record we cannot agree with the district court’s finding that appellants’ occupancy was more analogous to a possession incident to employment, which under New York law does not constitute a landlord-tenant relationship. N.Y. Real Prop. Actions and Proceedings Law § 713. Snow’s affidavit stating that employees were housed on the premises for the purpose of having personnel close at hand at all times is contradicted by the written Rules and Directive governing the relationship. In addition, the Directive’s priority list for selecting housing applications contains two categories of employees, only one of which is designated “Facility employees whose presence is desired near the institution;” the other employee category contains no such restriction. Thus not only does Mid-Orange’s selection procedure specifically contemplate housing some employees whose presence is not for the facility’s benefit, but there is also no record information as to the employee category from which appellants were chosen. Finally appellants’ jobs were not conditioned on their living in staff housing; nor was staff housing provided as a form of remuneration for their employment. It was only after appellants had been on their jobs as correction officers that they became eligible to apply for staff housing. Thus New York decisions relied upon by the district court are not on point, since they all involve apartment superintendents whose jobs required occupancy on the premises.12
*964We conclude, therefore, that in the context of a motion for summary judgment the record, viewed most favorably to appellants, does not preclude a finding that they had a substantial tenancy interest in their staff housing, and that they enjoyed significant privacy due to their right to exclude others from what were functionally their homes. See Statement, Inc., supra, 49 A.D.2d 28, 370 N.Y.S.2d at 975 (“a tenancy involves an interest in real property which passes to the tenant, and a possession exclusive even of that of the landlord, except as the lease permits the landlord’s entry”). Accordingly, since we cannot say that as a matter of law appellants were not entitled to the protection of the Third Amendment, we reverse the summary dismissal of their Third Amendment claim.
Appellants next claim that, regardless whether the quartering of soldiers in their facilities violated their Third Amendment rights, the summary eviction of them from their premises without prior notice and a hearing violated their due process rights. The district court held that neither as a matter of state law nor federal constitutional law did appellants have a sufficient property interest protected by the due process clause. For reasons already indicated, we disagree. In our view their tenancy-type interest was sufficient to invoke the due process clause13 and they suffered a deprivation of that interest when they were barred from their rooms during the course of the strike.14
The question remains, however, whether the state’s failure to afford appellants prior notice and a hearing before the deprivation violated their due process rights. Appellants point to the Department’s own regulations providing for six months notice and an investigation prior to eviction and to New York landlord-tenant law under which even a squatter or licensee is entitled to 10 days notice, personal service, a hearing and a judicial determination prior to eviction. N.Y. Real Prop. Actions and Proceedings Law § 713(3) & (7). But the regulations were suspended during the declared emergency, and the procedural safeguards provided by state law, while relevant to determining whether appellants remained in lawful possession, do not establish what process is due as a matter of federal constitutional law. The requirements of due process are inherently flexible, and turn on an analysis of the private and government interests involved in each particular situation. Mathews v. Eldridge, 424 U.S. 319, 334, 96 S.Ct. 893, 902, 47 L.Ed.2d 18 (1976).
In Parratt v. Taylor, 451 U.S. 527, 539, 101 S.Ct. 1908, 1915, 68 L.Ed.2d 420 (1981), the Supreme Court recently articulated the requirements of due process in a situation where prior notice and hearing is impracticable, summarizing its earlier holdings:
“These cases recognize that either the necessity of quick action by the State or the impracticality of providing any meaningful predeprivation process can, when coupled with the availability of some meaningful means by which to assess the propriety of the State’s action at some time after the initial taking, satisfy the requirements of procedural due process.”
*965The “necessity of quick action” in denying appellants access to their quarters and the “impracticability of providing any meaningful predeprivation process” can hardly be doubted here. Mid-Orange was thrown into a state of emergency by the decision of all but a few of the staff of 210 to join the statewide, strike. Approximately 260 National Guardsmen, untrained in corrections work, were called in on extremely short notice to take their places. The Superintendent had received reports of vandalism and improper use of state facilities by striking officers. Prompt counter-measures were essential. Thus the decision to bar striking employees from the facility, which necessarily had the effect of barring resident employees from their rooms, did not deny them due process merely because of the lack of pre-deprivation procedures.
The key inquiry, therefore, is whether appellants had adequate post-eviction process to test “the propriety of the State’s action.” What minimum process was due here depended in part on the nature of the private interest at stake and the extent of the deprivation alleged. Mathews v. Eldridge, supra, 424 U.S. at 334, 96 S.Ct. at 902. Since appellants were offered the return of their rooms immediately after the short strike, their dispossession was very limited in nature and in our view amply remediable by post-deprivation procedures. To the extent that the state’s exclusion of appellants from their premises amounted to a disciplinary suspension of state employees pending an investigation of alleged misconduct,15 a post-suspension hearing was available under state law. N.Y. Civil Service Law § 75(3). See McIntyre v. N.Y. City Dept. of Corrections, 411 F.Supp. 1257 (S.D.N.Y.1976) (upholding constitutionality of post-suspension hearing procedure). Furthermore, § 112 of the N.Y. Correction Law empowers the commissioner of corrections to inquire into any improper conduct by any person and § 126 provides that the “superintendent of a correctional facility shall be liable to indictment and punishment for any wilful neglect of duty, or for any malpractice in the discharge of the duties of his office.” N.Y. Corrections Law §§ 112, 126. Both avenues permit appellants to challenge the propriety and necessity of their temporary dispossession and allow Engblom specifically to challenge whether the Superintendent was entitled to assume that her absence from work was due to her participation in the strike. Finally, to the extent that their eviction occurred in order to provide housing to Guardsmen, appellants may possibly have a remedy in § 123-b of the N.Y. State Finance Law, which permits appellants to seek equitable or declaratory relief for “wrongful expenditure, misappropriation, misapplication, or any other illegal or unconstitutional disbursement of state funds or state property.” N.Y. State Finance Law § 123-b.16
Because we find that post-deprivation procedures provide adequate means for appellants to challenge their admittedly limited deprivation, we hold that the absence of pre-deprivation process did not violate their due process rights. We therefore affirm the summary dismissal of appellants’ due process claim but on substantially different *966grounds from those advanced by the district court.
Our affirmance of the dismissal of appellants’ due process claim is not inconsistent with our holding that it was error summarily to dismiss their Third Amendment claim. The form of due process to which appellants were entitled with respect to eviction' of them from their premises, i.e., a post-deprivation hearing instead of a pre-deprivation hearing, is to be determined by different standards than those governing the question of whether their Third Amendment rights were violated. The emergency which justified the Superintendent’s taking immediate action to bar all striking employees, resident or not, from the facility grounds was concern for the prison’s security and the possible misuse and destruction of state property by striking employees. Although this concern may have justified temporary dispossession of appellants from their premises without an advance hearing, the record does not show that it justified quartering State Guardsmen in those premises in alleged violation of their Third Amendment rights.
Accordingly, we affirm the dismissal of the due process claim but reverse and remand the dismissal of the Third Amendment claim for proceedings not inconsistent with this opinion.

. The Third Amendment provides:
“No Soldier shall, in time of peace be quartered in any house, without the consent of the Owner, nor in time of war, but in a manner to be prescribed by law.”
Aside from the lower court’s opinion in this case, 522 F.Supp. 57 (S.D.N.Y.1981), there are no reported opinions involving the literal application of the Third Amendment. Several farfetched, metaphorical applications have been urged and summarily rejected. See, e.g., Securities Investor Protection Corp. v. Executive Securities Corp., 433 F.Supp. 470, 472 n.2 (S.D.N.Y.1977) (claim that subpoena violates the Third Amendment); Jones v. United States Secretary of Defense, 346 F.Supp. 97 (D.Minn. 1972) (claim by Army Reservists that a parade order violates the Third Amendment); United States v. Valenzuela, 95 F.Supp. 363, 366 (S.D.Cal.1951) (claim that “[t]he 1947 House and Rent Act ... is and always was the incubator and hatchery of swarms of bureaucrats to be quartered as storm troopers upon the people in violation of Amendment III.”).


. Appellants do not appeal from Judge Sweet’s dismissal of several other claims and therefore we do not address them.


. Superintendent Snow’s affidavit states that facility housing was “made available to assure a source of correctional guards so that the facility would be properly attended.” Various Department of Corrections documents, however, contain contradictory pronouncements in this regard. A 1978 document states that “[hjousing on facility grounds is granted for the benefit of the facility.” However, a Department Directive dated January 29, 1976, provides that: “Employees are not required to live in Department owned housing as a condition of employment. The Department will no longer issue a certification that housing is for the benefit of the employer.” Furthermore, the guidelines concerning the selection of applicants for staff housing specifically contemplates that some employees not there for the facility’s benefit may be given staff housing. See p. 963 infra.


. These documents are published in their entirety in the lower court’s opinion at 522 F.Supp. at 60 nn. 3 & 4.


. The documents are not entirely consistent. For instance, the Rules provide for “inspections at any time,” while the Directive provides for annual inspections.


. Section 201.5 of the Employees Manual provides as follows: “Upon the occasion and for the duration of a major emergency, the Superintendent may suspend such portions of any or all rules which might impede proper emergency action.”


. The district court concluded that the deposition testimony of Deputy Superintendent Andrews and of the Guard’s Commander Drew support appellants’ contention that “striking resident correction officers were ordered to clear out their rooms specifically to provide quarters for the Guard.” 522 F.Supp. at 63.


. The possessions of resident officers who did not return were packed by inmates supervised by Department personnel.


. Appellants’ counsel informed the Court at oral argument that a post-strike hearing of some sort determined that Engblom’s absence from work was in fact due to valid medical reasons. It is unclear from the record if this finding was made known to the district court during the proceedings below.


. In light of the bases of its holding, the district court did not decide, assuming a deprivation of a property right, what process would be due and whether the doctrine of public necessity justifying summary takings would apply here. Nor did the district court decide whether any or all of the defendants are protected by a qualified immunity, e.g., Woods v. Strickland, 420 U.S. 308, 95 S.Ct. 992, 43 L.Ed.2d 214 (1975), or shielded from damage liability due to the absence of any personal involvement. McKinnon v. Patterson, 568 F.2d 930 (2d Cir. 1977), cert. denied, 434 U.S. 1087, 98 S.Ct. 1282, 55 L.Ed.2d 792 (1978).


. The Third Amendment’s reference to the word “house” does not raise a problem. As defined by Webster’s Third International Dictionary (1961) — a structure intended for human habitation — the term readily encompasses the various modern forms of dwelling.


. The district court cited Dobson Factors Inc. v. Dattory, 80 Misc.2d 1054, 364 N.Y.S.2d 723 (Civ.Ct.1975); Hartman v. Sykes, 66 Misc.2d 764, 322 N.Y.S.2d 158 (Civ.Ct.1971); Mayer v. Norton, 62 Misc.2d 887, 320 N.Y.S.2d 576 (Civ. Ct.1970). Interestingly, these cases all hold that possession incident to employment can coexist with a tenancy relationship; the two are not mutually exclusive.


. Thus we need not decide whether the procedural safeguards contained in the Department’s regulations and state landlord-tenant laws by themselves create a substantive entitlement protected by the due process clause. The district court held they did not, citing Lake Michigan Comm. Coll., 518 F.2d 1091, 1095-96 (7th Cir. 1975), cert. denied, 427 U.S. 904, 96 S.Ct. 3189, 49 L.Ed.2d 1197 (1976); Cofone v. Manson, 594 F.2d 934, 937-38 (2d Cir. 1979).


. We disagree with the district court’s conclusion that, by striking, appellants relinquish any rights they may have had and thus were not deprived as such. As to Engblom, there was a significant factual dispute concerning whether her absence from work was due to valid medical reasons or to her alleged participation in the strike. As to both appellants, assuming that their eviction did not occur until their rooms were cleared on April 25, there is a real question whether the eviction was due to their alleged strike activity or to the decision to house Guardsmen in their rooms. See n. 7, supra. We note that appellants were never terminated from their employment. Thus, even assuming their occupancy was an incident to employment, the predicate for their occupancy never ended. In any event, it is highly dubious whether by participating in a strike they thereby relinquish all procedural rights that may be provided by state landlord-tenant law.


. Appellants suggest in their brief that their evictions may have been a penalty for their alleged participation in an illegal strike. App. Br. at p. 30.


. In addition, appellants may have an action for compensatory and/or punitive damages for wrongful eviction. Brandt v. deKosenko, 57 Misc.2d 574, 293 N.Y.S.2d 489, 490 (1968); N.Y. Real Prop. Actions and Proceedings Law § 853. Apparently this suit might not be barred by sovereign immunity if the state, in its role as a “landlord,” is not performing a “government function” and is thereby deemed to have consented to be held to the standard of conduct of private landlords, e.g., Drake v. State, 97 Misc.2d 1015, 416 N.Y.S.2d 734 (1979), aff’d sub nom. Madigan v. State, 73 A.D.2d 1031, 425 N.Y.S.2d 532 (App.Div.1980), and Drake v. State, 75 A.D.2d 1017, 432 N.Y. S.2d 676 (App.Div.1980); Cosgrove v. State, 278 A.D. 596, 102 N.Y.S.2d 353, 354 (1951); or, even if considered a government function, its decision to provide housing created a “special relationship” between it and the resident officers from which an enforceable duty may arise. Poysa v. State, 102 Misc.2d 269, 423 N.Y.S.2d 617 (1979). See also Heisler v. State, 78 A.D.2d 767, 433 N.Y.S.2d 646, 648-49 (1980). Cf. Hongisto v. Mercure, 72 A.D.2d 850, 421 N.Y.S.2d 690, 693-94 (1979) (Acting Commissioner’s decision concerning rehabilitation of inmates immune from local zoning ordinances).